Citation Nr: 1343528	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the Veteran's claims file.  Subsequently, the Board remanded this claim for further development in August 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for residuals of a left leg injury can be adjudicated.

As directed in the August 2013 remand, the Veteran was afforded a VA examination in October 2013 to address the etiology of his claimed left leg disorder.  The examiner noted that the Veteran had a puncture wound on his left leg that was diagnosed in 2002.  She opined that "[i]t is at least as likely as not that the Veteran developed a left leg puncture during his military service," and "[i]t is as likely as not (50 percent or greater probability) that each diagnosed left leg disorder was caused by any incident or event that occurred during his period of service."  However, she further noted that, at the time of the examination, the puncture wound was resolved.  Clarification is required from the October 2013 VA examiner to determine whether the Veteran has or had a current disability, as required under 38 U.S.C.A. § 1110, during the appeal period.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the October 2013 VA examination report and in order to comply with the Board's prior remand, the Board finds that the claims file should be returned to the October 2013 VA examiner for an addendum opinion.  If the same examiner is not available, then the Veteran should be afforded a new examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

The examiner should address any relationship between the Veteran's leg disorder and service even if the Veteran was asymptomatic at the VA examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In its August 2013 remand directed, the Board requested the examiner identify any disorders that have been present at any time since September 2008.  The Board notes that the examiner should determine whether any disorders have been present since April 2008-the date the Veteran filed his claim for service connection.  As such, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the October 2013 VA examiner for an addendum opinion regarding service connection for residuals of a left leg injury.  If the October 2013 examiner is unavailable, afford the Veteran a new examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed left leg disorder.  Also, at the examiner's discretion, the Veteran should be scheduled a scars and or/muscle examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, can it be determined, with a reasonable degree of medical certainty, that the Veteran has (or has had at any time since April 2008) a left leg disability.  If so, the examiner should specify the diagnosis.  Comment on residual scaring, tendon damage, muscle damage, etc.  If any left leg disability has resolved, the examiner should indicate, if possible, when the disability resolved.

(b)  Is it at least as likely as not (50 percent or greater probability) that any left leg disability diagnosed since April 2008 had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

